On June 19, 1972 the court issued tbe following order:
This case comes before tlie court on defendant’s motion for summary judgment and plaintiff’s motion to bold the case in abeyance. The claim is for just compensation for the taking in 1965 of an easement of access to the Natchez Trace, a Federal park facility in the State of Mississippi. The plaintiff, Robert E. Kemp, did not have any interest in the property until 1970, at which date he was transferee by deed of the heirs of Robin Harris. Originally purporting to transfer the right to just compensation, later they corrected this to purport to convey an interest in realty. The court is of the opinion that under the Assignment of Claims Act, 31 U.S.C. § 203, and the interpretation thereof by the Supreme Court in United States v. Dow, 357 U.S. 17 (1958), a person cannot obtain a right to sue the United States for just compensation by any form of grant except by operation of law, subsequent to the taking date. Therefore, the only proper persons to prosecute this claim are the heirs of the said Harris, and unless they are promptly substituted as parties plaintiff, the petition must be dismissed. The reason asserted for holding the case in abeyance, the pend-ency of a suit relating to the same easement, brought by other parties in another court, does not seem to this court adequate.
IT IS THEREFORE ORDERED that plaintiff’s motion to hold this case in abeyance be and the same is denied.
IT IS FURTHER ORDERED that defendant’s motion for summary judgment will be granted and the petition will be dismissed, without further action of the court, unless a proper motion is made within sixty (60) *994days of the date of this order, to substitute the proper parties plaintiff, or to permit their intervention. Rules 64,65,66(c).
BY THE COURT
(Sgd.) Wilson Cowen Chief Judge
On August 24,1972 the petition was dismissed.